Citation Nr: 1425411	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  08-03 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for trunkcal pruritic dermatitis.

2.  Entitlement to a rating higher than 80 percent for Morphea en coupe de sabre of the face, forehead and chin, including on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from June 1977 to June 1980 and from March 1981 to February 1982.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for a higher rating for his Morphea en coupe de sabre of the face, forehead and chin - which, at the time, was rated as 30-percent disabling, and his claim for a rating higher than 10 percent for his trunkcal pruritic dermatitis.  Another RO decision since issued, however, in May 2009, increased the rating for the Morphea from 30 to 80 percent retroactively effective from August 17, 2006.  He continued to appeal, requesting an even higher rating, including on an extra-schedular basis.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).

In September 2011 the Board remanded the claims to the RO as the Agency of Original Jurisdiction (AOJ) for further development and consideration.  But, unfortunately, for the reasons and bases discussed below, the Board must yet again remand these claims to the AOJ.

The Virtual VA paperless claims processing system contains additional documents pertinent to this appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


REMAND

The Board sincerely regrets the further delay that will result from this additional remand of these claims, but the Board must ensure there is a complete record upon which to base a decision concerning these claims so the Veteran is afforded every possible consideration.

In the prior September 2011 remand, the Board determined that the evidence then of record was insufficient to decide the Veteran's claims.  In particular, the Board found that the evidence then of record did not reflect the current state of his 
service-connected trunkcal pruritic dermatitis and did not describe the additional symptomatology associated with his Morphea en coupe de sabre as was required to determine the complete disability picture it presented.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (Where the evidence of record does not reflect the current state of the disability, a VA examination must be performed reassessing the severity of the disability.).  See also Thun v. Peake, 22 Vet. App. 211 (2008) (noting that the determination that the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate must be made before a claim may be referred for an extra-schedular rating).  Based on these insufficiencies, the Board instructed the RO or Appeals Management Center (AMC) to obtain all outstanding evidence or records held by VA or identified by the Veteran, and to then schedule him for another VA compensation examination reassessing the severity of his service-connected for trunkcal pruritic dermatitis.  Additionally, the Board directed the RO/AMC to undertake the necessary development to determine whether his service-connected Morphea en coupe de sabre warrants extra-schedular consideration.  See 38 C.F.R. § 3.321(b)(1).  The goal of that development was to determine whether, as he maintains, he is entitled to higher ratings, so additional compensation for these service-connected disabilities.

On remand, the RO scheduled the Veteran for this required examination in August 2012, as it was necessary to determine the current severity and symptomatology of his dermatitis and Morphea.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  The RO/AMC determined that he failed to appear for this scheduled August 21, 2012 VA examination, and that he failed to call either the VA Medical Center (VAMC) where it was to be held or the RO/AMC to cancel his examination or provide justifiable reason or explanation (i.e., the required good cause) for his failure to report.  See 38 C.F.R. § 3.655.


However, although a copy of the letter notifying him of his examination is in the claims file, it is dated August 27, 2012, and it indicates his examination was scheduled for six days earlier - on August 21, 2012.  So even assuming he received the notification letter, it was not mailed until after his examination was supposed to have occurred.  Clearly then, he could not have been expected to have reported for it.

Prior to rather recently, that being in May 2013, the United States Court of Appeals for Veterans Claims (Court/CAVC) had held that VA was entitled to the presumption of administrative regularity that VA employees had properly discharged their official duty to notify a Veteran of a scheduled VA examination.  This presumption of administrative regularity could be rebutted by clear evidence to the contrary.  The Court also held that the absence of a copy of the notice letter in the claims file did not constitute clear evidence to rebut this presumption of administrative regularity. See Kyhn v. Shinseki, 24 Vet. App. 228, at 236 (2011) (Kyhn II).  However, while this appeal was pending, the higher Federal Circuit Court issued Kyhn v. Shinseki, 2013 WL 1846562 (C.A. Fed., May 3, 2013).  In Kyhn the Federal Circuit Court vacated the lower Court's Kyhn II decision, holding that the Court had relied upon extra-record evidence to make a finding of fact in the first instance.  In light of the Federal Circuit Court's ruling in Kyhn and the absence of verification that the Veteran received proper notice of his scheduled VA examination, his examination must be rescheduled and he provided the required notice of it.

Accordingly, this claim is again REMANDED for the following additional development and consideration:
 
1.  Reschedule the Veteran's VA examination to reassess the severity and symptomatology of his trunkcal pruritic dermatitis and his Morphea en coupe de sabre of the face, forehead, and chin.


He again is advised that the evidence currently of record, including the private medical records, VA medical records, his lay statements, and VA examination reports pertaining to his Morphea en coupe de sabre and his trunkcal pruritic dermatitis are inadequate to decide these claims and make the necessary determinations.  Explain the consequences of him failing to report for this rescheduled VA compensation examination, particularly in light of the noted inadequacies of the existing evidence of record, and citing any relevant regulations, including especially 38 C.F.R. § 3.655.  

Also ensure that a copy of the notification letter pertaining to his rescheduled examination, including a notation of the date of mailing, is in his physical claims file or electronic ("Virtual VA") file.  Moreover, the letter must be sent before, not after, the examination is scheduled to occur and with sufficient time allowing the Veteran to do the necessary planning he needs to attend the examination.

Have the examiner perform all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.

When reassessing the severity of the Veteran's dermatitis, the examiner must specifically indicate:

(1)  The percentage of the entire body that is affected;

(2)  The percentage of the exposed areas of the body that is affected; and

(3)  Whether treatment of the dermatitis requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the annual duration in weeks that is required.

When reassessing the severity of the Veteran's Morphea, the examiner must specifically indicate any and all manifestations and symptoms in an effort to describe the entire disability picture.  The examiner's attention is specifically drawn to the following:

*  A March 2007 letter from the Veteran's private physician, Dr. F.M., indicating the Morphea en coup de sabre (versus a differential diagnosis of Parry Romberg disease) needs to be treated by sun avoidance, daily SPF sunscreen, and tinting of the Veteran's car windows;

*  Private treatment records from Dr. B.B. dated form October 2002 to January 2007 reflecting complaints of tightness and stiffness related to his Morphea, as well as treatment involving steroid injections; and


*  A February 2007 Statement in support of case in which the Veteran describes his various symptoms, including severe skin tightness, weakness, and headaches on the left side;

It is most essential the examiner discuss the underlying medical rationale for the opinions regarding the severity of these service-connected disabilities, if necessary citing to specific evidence in the file supporting conclusions.

2.  Then readjudicate the claim for a rating higher than 10 percent for the dermatitis in light of this and all other additional evidence. 

Also determine whether the Veteran's Morphea is entitled to extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  If it is, refer this claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for this special consideration.

3.  For any claim that is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim(s).


By this remand, the Board intimates no opinion as to any final outcome warranted concerning these claims.  The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until he is notified by VA.  However, his cooperation in VA's efforts to develop these claims, including reporting for any scheduled VA examination, is both critical and appreciated.  He is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013). 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



